Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 04/19/2022.
Claims 6-7, 13-14 and 20-21 have been cancelled.
Claims 1 and 8 and 15 have been amended.
Claims 1-5, 8-12 and 15-19 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-5 are directed to a method (i.e., a process) and claims 8-12 are directed to a system (i.e., a machine).  Claims 15-19 are directed to a computer readable medium (i.e., a product). Accordingly, claims 1-5, 8-12 and 15-19 are within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is a method claim, while claim 8 covers a systems claim and claims 15-19 are the computer readable medium claims.
Specifically, independent claim 1 recites:
A method of building a patient’s medical history from various information sources comprising:
receiving a plurality of electronic documents pertaining to the patient’s past health care from various information sources, by executing first instructions in a computer system;
applying natural language processing to identify, for each electronic document, at least one medical concept and a date associated with the medical concept, by executing second instructions in the computer system, wherein the medical concepts include at least one of a therapy concept type, a treatment concept type, or a diagnosis concept type and wherein each electronic document is ingested by the computer system via natural language processing and arranged along a timeline to the associated dates;
   grouping the electronic documents based on the associated dates into one or more document clusters, by executing third instructions in the computer system; 
determining a primary concept for each document cluster, the primary concept being one of the medical concepts in at least one of the electronic documents in a given document cluster, by executing fourth instructions in the computer system, wherein said determining includes performing an analysis which assigns confidence values to each of the documents medical concepts in the given document cluster and selects the medical concept in the document having the highest confidence value as the primary concept; 
   combining primary concepts from respective document clusters to generate a combined history, by executing fifth instructions in the computer system;
identifying an inter-concept conflict among the primary concepts, wherein the inter-concept conflict involves at least two of the concept types that are different by executing sixth instructions in the computer system;
receiving guidelines pertaining to relationships between the different concept types, by executing seventh instructions in the computer system;
resolving the conflict by applying the relationships to select a different primary concept for at least one of the document clusters and thereby generate a different combined history, by executing eighth instructions in the computer system; and
applying a treatment plan to the patient based on the different combined history.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because grouping patient medical records/documents into clusters according to medical concept type, therapy concept type, treatment concept type and diagnosis concept type are all observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil. Also, a human can practically in his/her mind review natural language and "process" it to extract information from by reviewing, as something that the human thought about it.
Independent claim 8 further recites:
A computer system comprising:
one or more processors which process program instructions;

a memory device connected to said one or more processors; and
program instructions residing in said memory device for building a patient’s medical history from various information sources by receiving a plurality of electronic documents pertaining to the patient’s past health care from the various information sources, applying natural language processing to identify, for each electronic document, at least one medical concept and a date associated with the medical concept, wherein the medical concepts include at least one of a therapy concept type, a treatment concept type, or a diagnosis concept type and wherein each electronic document is ingested by the computer system via the natural language processing and arranged along a timeline according to the associated dates, grouping the electronic documents based on the associated dates into one or more document clusters, determining a primary concept for each document cluster, the primary concept being one of the medical concepts in at least one of the electronic documents in a given document cluster, by performing an analysis which assigns confidence values to each of the medical concepts in the given document cluster and selects the medical concept in the document having the highest confidence value as the primary concept, combining primary concepts from respective document clusters to generate a combined history, identifying an inter-concept conflict among the primary concepts wherein the inter- concept conflict involves at least two of the concept types that are different, receiving guidelines pertaining to relationships between the different concept types, and resolving the conflict by applying the relationships to select a different primary concept for at least one of the document clusters and thereby generate a different combined history.
The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because arranging a timeline according to dates and resolving a conflict pertaining to relationships between the different concept types to determine whether a different document cluster is needed are all observations/evaluations/analyses that can be performed in the human mind or with a pen and pencil. Accordingly, the claim recites an abstract idea.
Furthermore, dependent claims 2-5, 9-12 and 16-19 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Regarding the independent claims, claims 2-4, 10-12 and 1-19 describe determining data such as grouping electronic records into different document clusters, repeating the determining of grouping the electronic records into different document clusters, performing in way that have two of the same medical concepts and removing documents. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claims 8 and 15), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method of building a patient’s medical history comprising:
receiving a plurality of electronic documents pertaining to the patient’s past health care, encounter (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) by executing first instructions in a computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f));  
applying natural language processing to identify, for each electronic document, at least one medical concept and a date associated with the medical concept, by executing second instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein the medical concepts include at least one of a therapy concept type, a treatment concept type, or a diagnosis concept type wherein each electronic document is ingested by the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) via natural language processing and arranged along a timeline to the associated dates; 
   grouping the electronic documents based on the associated dates into one or more document clusters, by executing third instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)); 
determining a primary concept for each document cluster, the primary concept being one of the medical concepts in at least one of the electronic documents in a given document cluster, by executing fourth instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein said determining includes performing an analysis which assigns confidence values to each of the documents medical concepts in the given document cluster and selects the medical concept in the document having the highest confidence value as the primary concept; 
   combining primary concepts from respective document clusters to generate a combined history, by executing fifth instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) ;
identifying an inter-concept conflict among the primary concepts, wherein the inter-concept conflict involves at least two of the concept types that are different by executing sixth instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f));
receiving guidelines pertaining to relationships between the different concept types, by executing seventh instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f));
resolving the conflict by applying the relationships to select a different primary concept for at least one of the document clusters and thereby generate a different combined history, by executing eighth instructions in the computer system (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
applying a treatment plan to the patient based on the different combined history.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a computer system, one or more processors, a computer readable storage medium and a memory device, one or more processors which process program instructions and a program instructions residing in said memory device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 15-16, 18 and 20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-5, analogous independent claim 8 with its dependent claims 9-12, and analogous independent claim 15 with its dependent claims 16-19 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the computer system, one or more processors, computer readable storage medium and memory device, the one or more processors which process program instructions and the program instructions residing in said memory device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “receiving a plurality of electronic documents pertaining to the patient’s past health care” and “receiving guidelines pertaining to relationships between the different concept types”, which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of performing low level data processing.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claims 8 and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 1 and analogous dependent claims 8 and 15, there is no additional elements.
Independent claims 1, 8 and 15, regarding the additional limitation of “applying natural language processing,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-5, 8-12 and 15-19 are ineligible under 35 USC §101.

Response to Arguments
Applicant argues that claims 1-5, 8-12, and 15-19 do not recite an abstract idea, and cannot be performed in the human mind, e.g. see pgs. 9-10 of Remarks – Examiner disagrees.
Arranging a timeline consistent of medical concepts, types of therapy and diagnosis identified upon review of medical documents and having confidence in the analysis/findings of concepts that keeps repeating as clusters can be performed in the “human mind” with a calendar, pen and pencil as a mental process, and neither need the use of natural language processing nor a computer to perform.
Applicant argues the application is an improvement over prior technology as well as an improvement over a medical provider, such as a physician, being able to build a patient’s medical history in his or her mind, e.g. see pgs. 9-11 of Remarks – Examiner disagrees.
Applying natural language processing, clustering concepts and resolving a conflict pertaining to relationships between different concept types to determine whether a different document cluster exist are not examples of using technology. Using natural language processing to identify a therapy concept type, a treatment concept type or a diagnosis concept type in electronic documents is merely recognizing terms such as ‘lung cancer’, ‘failed treatment response’, ‘radiology report’ and ‘chemotherapy’ in the electronic documents which happens to be performed using computer processors, are not improvements in the healthcare field but is a healthcare problem that has already been solved. Accordingly, the claim recites an abstract idea.

Conclusion
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
07/15/22

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686